Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re claim 12, the lid is repetitious of line 5 of claim 8.
	Re claim 15, the lid is repetitious of line 5 of claim 13.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which The lid is already a limitation in the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4 and 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Harrington (US 1061374).
	Harrington discloses an enclosure comprising: a bottom container (lower part 1) comprising a floor, a left wall 5, a right wall 4, a front wall 6, and a back wall 3, wherein the floor, the left wall, the right wall, the front wall, and the back wall define an inner volume of the bottom container; a first shelf (lowermost section 14) hingedly connected to the enclosure, wherein the first shelf comprises a receiving portion for selectively receiving and supporting an object, wherein the first shelf is selectively movable between (i) a storage position (Fig. 2) in which the first shelf receiving portion is positioned entirely within the inner volume of the bottom container and (ii) an in-use position (Fig. 1) in 
	Re claim 3, a third shelf (second section 25) hingedly connected to the enclosure, wherein the third shelf comprises a receiving portion for selectively receiving and supporting an object, wherein the third shelf is selectively movable between (i) a storage position (Fig. 2) in which the third shelf receiving portion is positioned entirely within the inner volume of the bottom container and (ii) an in-use position (Fig. 1) in which the third shelf receiving portion at least partially extends beyond a third corresponding wall of the bottom container; wherein, when the first, second, and third shelves are in their respective storage positions, the receiving portions of the first, second, and third shelves are positioned in a stacked arrangement such that the second shelf receiving portion and the third shelf receiving portion are higher than the first shelf receiving portion within the inner volume of the bottom container.
	Re claim 4, the first shelf is a front shelf, the first shelf receiving portion is a front shelf receiving portion, and the front shelf receiving portion at least partially extends beyond the front wall of the bottom container when the front shelf is in its in-use position; wherein the second shelf is a left side shelf, the second shelf receiving portion is a left side shelf receiving portion, and the left side shelf receiving portion at least partially extends beyond the left wall of the bottom container when the left 
	Re claim 7, a lid (cover 2) hingedly connected to the back wall of the bottom container.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Contes (US 7857139).
It is noted that the bottom surface could be either an upwardly facing surface or a downwardly facing or an underside surface.  As shown in Fig. 4, cushioning material 150 is placed on an upwardly facing surface of the front shelf 114.
Harrington fails to disclose a cushioning material affixed to a bottom surface of the first shelf receiving portion.  Contes teaches a cushioning material (padding 32 as discussed in column 2, line 61 to column 3, line 8) affixed to a bottom surface (an upwardly facing surface) of the shelf 38, 59, 66.  Also, cushioning material could be added to the underside surface of the shelf as stated in column 3, lines 4-8.  .

Claims 5-6, 8, 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Everson (US 5454478).
Harrington discloses that each of its shelves acts as an insert that is positionable within the bottom container’s interior.  However, Harrington doesn’t disclose an insert in addition to these shelves.  Everson teaches that inserts (horizontal compartments 60, 68) can be stacked in a vertical column within a container interior (see Fig. 1 and 5).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add an insert that fits within the bottom container interior beneath the shelves to provide added storage to increase the capacity of the bottom container.
Re claim 6, Harrington discloses the hinged connections for the shelves. 

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrington in view of Everson as applied to claims 8 and 13, respectively, above, and further in view of Contes.
It is noted that the bottom surface could be either an upwardly facing surface or a downwardly facing or an underside surface.  As shown in Fig. 4, cushioning material 150 is placed on an upwardly facing surface of the front shelf 114.
The combination fails to disclose a cushioning material affixed to a bottom surface of the first shelf receiving portion.  Contes teaches a cushioning material (padding 32 as discussed in column 2, line 61 to column 3, line 8) affixed to a bottom surface (an upwardly facing surface) of the shelf 38, 59, 66.  Also, cushioning material could be added to the underside surface of the shelf as stated in column 3, lines 4-8.  It would have been obvious to a person having ordinary skill in the art at the time the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733